Order entered September 1, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01036-CV

                                IN RE: DERIC VALDEZ, Relator

                        On Appeal from the 330th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-11-07033

                                              ORDER
        Upon review of the August 30, 2016 petition for writ of mandamus, it appears the

appendix and reporter’s record supporting the petition include unredacted information that

identifies the relator’s minor child. TEX. R. APP. P. 9.9(a). It further appears the petition does

not comply with the requirements of rule 52 in that the documents included in the appendix are

neither sworn nor certified copies. TEX. R. APP. P. 52.3(k); 52.7(a)(1). In addition, the petition

does not include the certification required by Rule 52.3(j), does not include the certificate of

compliance required by Rule 9.4(i)(3), and is not in 14-point font as required by Rule 9.4(e).

TEX. R. APP. P. 9.4(e), 9.4(i)(3), 52.3(j).

        Accordingly, we STRIKE the petition and supporting appendix. TEX. R. APP. P. 9.9(b).

We grant relator leave to file a redrawn petition that complies with Rules 9.4, 9.9, and 52 of the

Texas Rules of Appellate Procedure on or before September 8, 2016. We caution relator that



                                                1
failure to file a properly drawn petition as permitted by this order may result in the dismissal of

this cause without further notice.

                                                     /s/    DOUGLAS S. LANG
                                                            JUSTICE




                                                2